                       Case 09-10984-LSS          Doc 38-1       Filed 11/26/18         Page 1 of 1

                                                Notice Recipients
District/Off: 0311−1                  User: Nicki                        Date Created: 11/26/2018
Case: 09−10984−LSS                    Form ID: trclaim                   Total: 2


Recipients submitted to the BNC (Bankruptcy Noticing Center):
4920659     CHOREY, TAYLOR & FEIL           THE LENOX BUILDING         SUITE 1700         ATLANTA, GA
            30326−1148
            Chorey, Taylor & Feil, P.C.   c/o Lisa F. Harper, Esq. 3400 Peachtree Rd.      NE, Suite
            1515       Atlanta, GA 30326
                                                                                                        TOTAL: 2
